Citation Nr: 9917707	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  95-09 632A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased (compensable) rating for the 
residuals of rheumatic fever.  


REPRESENTATION

Appellant represented by:	Jeffery Wood, Attorney at Law 


WITNESSES AT HEARING ON APPEAL

Appellant, M. T. and Y. B. 


ATTORNEY FOR THE BOARD

J. A. Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1944 to October 
1945.  

This matter came before the Board of Veterans' Appeals 
(Board) from a March 1992 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina that denied the veteran's claims for service 
connection for hypertension and arthritis of the hands and 
knees, and denied his claim for a compensable rating for the 
residuals of rheumatic fever.  A notice of disagreement was 
received in September 1992.  A statement of the case was 
issued in January 1995.  A substantive appeal was received 
from the veteran in March 1995.  A hearing was held at the RO 
in April 1995.  In March 1997, the Board remanded this matter 
to the RO for further development.

After such development, the case again forwarded to the Board 
and the claims denied in a March 1998 decision.  Thereafter, 
the appellant appealed to the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter the 
Court).

In December 1998, while the case was pending, the veteran's 
attorney and VA's Office of General Counsel filed a joint 
motion (Motion) requesting that the Court vacate the Board's 
March 1998 decision with respect to the claim for an 
increased (compensable) evaluation for the residuals of 
rheumatic fever.  Further, the Motion requested that the case 
be remanded to the Board for further evidentiary development 
and readjudication.  With respect to the claims of 
entitlement to service connection for hypertension and 
arthritis of the hands and knees secondary to the residuals 
of rheumatic fever, the parties requested that these claims 
be deemed abandoned.

In December 1998, the Court granted the Motion, vacated the 
Board's March 1998 decision that denied an increased 
(compensable) rating for the residuals of rheumatic fever, 
and remanded the case to the Board for compliance with 
directives that were specified by the Court.  The service 
connection issues noted above were dismissed.  


REMAND

Initially, the Board finds that the appellant has submitted 
evidence that is sufficient to justify a belief that his 
claim on appeal is well grounded.  As such, the Board has a 
duty to ensure that all relevant facts regarding this claim 
have been properly developed to the extent indicated by law 
and that no further assistance to the veteran is required to 
comply with the duty to assist doctrine.  38 U.S.C.A. 
§ 5107(a) (West 1991) and Murphy v Derwinski, 1 Vet.App. 78 
(1990).

In the March 1997 Board remand it was requested that

the RO...advise the veteran that he should 
submit the written opinions of any 
physicians who have told him...that he 
currently manifests residuals of his 
service-connected rheumatic fever.  If 
the physician(s) is/was a VA physician(s) 
the veteran should name him/her/them and 
the VA facility(ies) in which he/she/they 
is/are/were, together with the date(s) he 
was told by this physician(s) that his 
hypertension and/or arthritis was due to 
rheumatic fever or that he had residuals 
of rheumatic fever.  The RO should then 
request the named VA physician(s) to 
state what he/she/they told the veteran.  
Further, whether or not the veteran 
responds, all VA records of the veteran 
that are not currently in the file should 
be obtained and added to the file.

Subsequent to this remand, the RO wrote the veteran and 
requested that he provide, among other things, the name of 
the VA physician who told him that he suffers from the 
residuals of rheumatic fever.  In a response received in May 
1997, the veteran indicated that his "main doctor" at the 
VA Medical Center (VAMC) in Durham, North Carolina was "Dr. 
Chatterjee."  However, the record does not reflect that the 
RO made any specific inquiry with respect to this doctor.  As 
such, this matter must be REMANDED for such an inquiry to 
comply with the March 1997 Board remand.

In this regard, the Board points out that in Stegall v. West, 
11 Vet.App. 268 (1998), the Court held that a remand was 
necessary because, among other things, the RO's failed to 
follow the Board's directives in a prior remand.  The Court 
further held that a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand orders.  Id. 

In view of the above, this matter is again REMANDED to the RO 
for the following action:

1.  The RO should contact the VAMC in 
Durham, North Carolina in order to 
determine whether a Dr. Chatterjee is or 
was employed at that facility, and if so, 
take the appropriate steps to determine 
whether this physician ever told the 
veteran that he suffers from the 
residuals of rheumatic fever, and if so, 
what residuals.  

2.  The RO should obtain any additional 
VA treatment records of the veteran, 
which are not currently in the claims 
file and associate them with the claims 
file.

3.  The RO should also contact the 
veteran and his representative and notify 
them that they can submit additional 
evidence and argument regarding this 
claim.

4.  After such development, the RO should 
readjudicate the veteran's claim for an 
increased (compensable) rating for the 
residuals of rheumatic fever.

5.  Thereafter, the veteran and his 
representative should be furnished a 
supplemental statement of the case.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder shall be returned to this Board for 
further appellate review, if in order.  




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










